                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


3M COMPANY,                                  Court File No.: 0:20-cv-01314 (SRN/DTS)

             Plaintiff,
v.
                                            DEFENDANTS’ RESPONSE TO
MATTHEW STARSIAK,                           PLAINTIFF’S MOTION FOR
AMK ENERGY SERVICES LLC, and                TEMPORARY RESTRAINING ORDER
JOHN DOES 1 THROUGH 10, whose
true names are largely unknown,

             Defendants.



      On June 5, 2020, Plaintiff 3M Company (“3M”) filed its Complaint [Doc. 1]

against Defendants—a disabled former United States Marine and his Service-Disabled

Veteran-Owned Small Business—with no prior notice, whether in the form of a cease-

and-desist letter or any other communication apprising Defendants of 3M’s purported

claims. The underlying challenged conduct occurred in May 2020. At the time 3M filed

its Complaint, it did not file a motion seeking any form of expedited relief. Instead, 3M

waited more than two weeks to do so, but now claims that it requires “immediate” action

from the Court.     Consistent with its prior heavy-handed approach, 3M provided

Defendants with two days’ notice of the hearing on its present request.

      Given the late notice, Defendants are not able to fully and appropriately respond to

3M’s voluminous filings. However, the Court should be apprised of the following

matters in advance of the TRO hearing later today:
       1.      Yesterday, Defendants filed a Rule 12(b)(2) Motion to Dismiss the

Complaint in this matter [Doc. 27], because no personal jurisdiction exists over the

Defendants, both of whom are based in Utah. Defendants’ motion establishes the lack of

Defendants’ connection to Minnesota and 3M’s overreach as to personal jurisdiction in

this case. See generally Defendants’ Memo. of Law in Supp. of Rule 12(b)(2) Mot. to

Dismiss [Doc. 29]. Defendants respectfully submit that the threshold jurisdictional issues

identified in Defendants’ motion must be addressed prior to the issuance of any ruling on

3M’s request for preliminary relief. Zimmerman v. United States Football League, 637

F. Supp. 46, 48 (D. Minn. 1986) (citing Land-O-Nod Co. v. Bassett Furniture Indus., 708

F.2d 1338, 1340 (8th Cir. 1983) (district court cannot issue temporary restraining order

unless it has personal jurisdiction over the defendants). By submitting this short response

to 3M’s motion, Defendants do not intend to, and do not, waive their objections as to

jurisdiction in this matter.

       2.      A plaintiff seeking a temporary restraining order or preliminary injunction

must show that: (1) it is likely to succeed on the merits; (2) that it is likely to suffer

irreparable harm in the absence of preliminary relief; (3) that the balance of equities tips

in its favor; and (4) that an injunction is in the public interest. Winter v. Nat. Res. Def.

Council, Inc., 555 U.S. 7, 20 (2008); Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d 109,

114 (8th Cir. 1981) (en banc). 3M cannot establish the requisite four factors to obtain a

temporary restraining order or preliminary injunction. First, as explained in Defendants’

Motion to Dismiss, Defendants have not sold a single 3M respirator in commerce,

whether to the sole customer 3M identifies—Star Brands Group, based in New York—or

                                           2
to any other customer, nor do they intend to make any such efforts in the future. See

Declaration of Matthew I. Starsiak in Support of Defendants’ Rule 12(b)(2) Motion to

Dismiss (“Starsiak Decl.”) [Doc. 30] ¶ 15. Despite its various filings, and the assorted

conclusory and ad hominem attacks made against Defendants therein, 3M has presented

no proof of any ongoing harm. 3M simply asks the Court to assume it. 3M has not

demonstrated it is likely to suffer irreparable harm without preliminary relief.

       3.     In addition to the lack of irreparable harm, 3M cannot demonstrate a

likelihood of success on the merits. The single alleged solicitation of New York-based

Star Brands Group is most analogous to a recent 3M-related case from the United States

District Court for the Northern District Court of Florida, 3M Company v. 1 Ignite Capital,

LLC, Case No. 4:20-cv-225 (May 7, 2020), in which the court denied 3M’s application

for preliminary relief. 3M referenced this case in a footnote to its supporting brief1, but

did not attach a copy of the transcript from the TRO hearing. Defendants submit that

transcript for the Court’s consideration. (Declaration of Robert W. Vaccaro (“Vaccaro

Decl.”), Ex. A.)

       4.     In the 1 Ignite Capital case, Judge Allen Winsor expressed significant

skepticism over the merits of 3M’s claims, in particular price gouging assertions

purportedly brought on behalf of third parties, past harm, future harm, and consumer

confusion. Specifically with respect to the single alleged solicitation involved in 1 Ignite

Capital, Judge Winsor wondered how consumer confusion could be demonstrated where

1
  3M Memo. in Supp. of Mot. for Temp. Restraining Order and Preliminary Injunction
(“3M Memo.”) [Doc. 10] at 2 n.1.

                                            3
the customer “didn’t act on” the alleged solicitation. (Vaccaro Decl., Ex. A at 16.) In

this case, although the Declaration of Matthew Hise formulaically alleges “confusion”

(see, e.g., Hise Decl. [Doc. 16] ¶ 7; 3M Memo. at 20), it is undisputed Mr. Hise did not

act on any solicitation from Defendants and, in fact, immediately reported the matter

directly to 3M. (Compl. ¶ 65.) Despite this single alleged solicitation, which resulted in

no product sale, 3M tells the Court this case is “among the most serious . . . made to 3M

during this pandemic[.]” (3M Memo. at 2.)

      5.      Among its various filings, 3M nowhere identifies any communication in

which Defendants have actually used 3M’s marks.           In addition, 3M asserts false

affiliation by Defendants, but the actual transcript 3M attached to the Hise Declaration

demonstrates Mr. Starsiak did not claim AMK to be a 3M authorized distributor; rather,

Mr. Starsiak said AMK worked with various distributors:

           ·2·   · · · MATT STARSIAK:· So gentleman, so -- okay, we have

           ·3· ·various distributors that we work with, okay?· I pull

           ·4· ·them off the board.· It's not a complicated process.

           ·5· ·We have six different distributors that we use in the

           ·6· ·U.S., and then we have two different distributors that

           ·7· ·we use outside the U.S.· These are 3M distributors

           ·8· ·that all we do is we prepare the paperwork, vet it.

           ·9· ·It's submitted to 3M.· They create a reference number,

           10· ·then the 3M attorney calls your buyer's attorney to

           11· ·close escrow once (inaudible) is completed.· It's a

           12· ·very simple process.· There's no risk on their part.

           13· ·No one is asking them for money.


                                          4
(Hise Decl., Ex. 2 at 9.) Similarly, 3M cites the Hise Declaration for the proposition that

Starsiak claimed to be 3M’s “number one sales team” and a “3M authorized

distributor[.]” (3M Memo. at 10.) But this is nowhere in the transcript provided, and in

fact is directly contradicted by the transcript as set forth above.

       6.     Also contrary to 3M’s assertions, Starsiak never claimed to be representing

Sir Richard Branson or the Gates Foundation. (3M Memo. at 9.) As Exhibit 1 to the

Declaration of Haley Schaffer itself demonstrates, Starsiak was calling 3M at the request

of William Kiriakopoulos (referred to as “Billy K” in some of the documents), who in

turn noted his contact had a “very large fund which several very well-to-do people have

contributed to.” (See Haley Decl., Ex. 1 at 8.) Starsiak later referred to this in other

written communications with 3M as “Billy’s charity organization.” (Id. at 4.) 3M is

mischaracterizing the communications to suggest Starsiak purported to have some

personal affiliation with Sir Richard Branson or Mr. Gates, when he never claimed to.2

       7.     The letter of intent attached as Exhibit 2 to the Declaration of Haley

Schaffer did not originate from Starsiak or AMK Energy Services LLC, but from an

entity named “Green Net, Inc.” and is apparently signed by a “Kevin Allyn” as




2
  The transcript attached to Mr. Hise’s Declaration further establishes this point. In that
call, Starsiak is transcribed as stating, “I had another group that claimed they were with
the Gates Foundation and claimed they had Elon Musk and Mr. Branson with the Virgin,
and they – they asked me to get the attorneys on the line because they’re so great, and
they have a charity, and they want to purchase . . .” (Hise Decl., Ex. 2 at transcript page
8.)

                                             5
“Founder”. Neither Starsiak nor AMK Energy Services LLC have any affiliation with

Green Net, Inc. or Kevin Allyn.

         3M’s motion for a TRO and preliminary injunction should be denied. Defendants

will attend, through counsel, today’s telephonic hearing on 3M’s motion scheduled by the

Court.

                                               Respectfully submitted,

                                               MEAGHER & GEER, P.L.L.P.


Dated: June 25, 2020                      By: s/Robert W. Vaccaro
                                              Timothy R. Schupp (#130837)
                                              Robert W. Vaccaro (#0313750)
                                              33 South Sixth Street, Suite 4400
                                              Minneapolis, MN 55402
                                              Telephone: (612) 338-0661
                                              Facsimile: (612) 338-8384
                                              Email: tschupp@meagher.com
                                                     rvaccaro@meagher.com

                                               Attorneys for Defendants Matthew
                                               Starsiak and AMK Energy Services
                                               LLC




                                          6
